 

Exhibit 10.1

 

KORTH DIRECT MORTGAGE, Inc.

 

2019 Stock Option Plan

 

1.           Purposes of the Plan. The purposes of this 2019 Stock Option Plan
are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Employees and
Consultants, and to promote the success of the Company’s business. Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant of an Option
and subject to the applicable provisions of Section 422 of the Code and the
regulations promulgated thereunder. Restricted Stock may also be granted under
the Plan.

 

2.           Source of the Common Stock. The Stock made available to
participants in this plan will be provided by the Company’s Board of Directors
as authorized by the Company’s Articles of Incorporation.

 

3.           Definitions. As used herein, the following definitions shall apply:

 

(a)         “Administrator” means the Board of Directors or a Committee.

 

(b)         “Affiliate” means (i) an entity other than a Subsidiary which,
together with the Company, is under common control of a third person or entity
and (ii) an entity other than a Subsidiary in which the Company and /or one or
more Subsidiaries own a controlling interest.

 

(c)         “Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal or
state laws, the rules or regulations of any exchange, interdealer quotation
system, or other electronic over-the-counter listing service on which the
Company’s Common Stock is traded, and the applicable laws, rules or regulations
of any other country or jurisdiction where Options or Restricted Common Stock
are granted under the Plan or Participants reside or provide services, as such
laws, rules, and regulations shall be in effect from time to time.

 

(d)         “Award” means any award of an Option or Restricted Common Stock
under the Plan.

 

(e)         “Board” means the Board of Directors of the Company.

 

(f)          “Cashless Exercise” means a program approved by the Administrator
in which payment of the Option exercise price or tax withholding obligations or
other required deductions may be satisfied, in whole or in part, with Stock
subject to the Option, including by delivery of an irrevocable direction to a
securities broker (on a form prescribed by the Company) to sell Stock and to
deliver all or part of the sale proceeds to the Company in payment of such
amount.

 

   

 

 

(g)         “Cause” for termination of a Participant’s Continuous Service Status
will exist (unless another definition is provided in an applicable Option
Agreement, Restricted Common Stock Purchase Agreement, employment agreement or
other applicable written agreement) if the Participant’s Continuous Service
Status is terminated for any of the following reasons: (i) any material breach
by Participant of any material written agreement between Participant and the
Company and Participant’s failure to cure such breach within 30 days after
receiving written notice thereof; (ii) any failure by Participant to comply with
the Company’s material written policies or rules as they may be in effect from
time to time; (iii) neglect or persistent unsatisfactory performance of
Participant’s duties and Participant’s failure to cure such condition within 30
days after receiving written notice thereof; (iv) Participant’s repeated failure
to follow reasonable and lawful instructions from the Board or Chief Executive
Officer and Participant’s failure to cure such condition within 30 days after
receiving written notice thereof; (v) Participant’s conviction of, or plea of
guilty or nolo contendere to, any crime that results in, or is reasonably
expected to result in, material harm to the business or reputation of the
Company; (vi) Participant’s commission of or participation in an act of fraud
against the Company; (vii) Participant’s intentional material damage to the
Company’s business, property or reputation; or (viii) Participant’s unauthorized
use or disclosure of any proprietary information or trade secrets of the Company
or any other party to whom the Participant owes an obligation of nondisclosure
as a result of his or her relationship with the Company. For purposes of
clarity, a termination without “Cause” does not include any termination that
occurs as a result of Participant’s death or disability. The determination as to
whether a Participant’s Continuous Service Status has been terminated for Cause
shall be made in good faith by the Company and shall be final and binding on the
Participant. The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time, and the term “Company” will be interpreted to include any Subsidiary,
Parent, Affiliate, or any successor thereto, if appropriate.

 

(h)         “Change of Control” means (i) a sale of all or substantially all of
the Company’s assets other than to an Excluded Entity (as defined below), (ii) a
merger, consolidation or other capital reorganization or business combination
transaction of the Company with or into another corporation, limited liability
company or other entity other than an Excluded Entity, or (iii) the consummation
of a transaction, or series of related transactions, in which any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of a majority of the Company’s then outstanding voting securities.

 

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its purpose is to (A) change the jurisdiction of the Company’s
incorporation, (B) create a holding company that will be owned in substantially
the same proportions by the persons who hold the Company’s securities
immediately before such transaction, or (C) obtain funding for the Company in a
financing that is approved by the Company’s Board. An “Excluded Entity” means a
corporation or other entity of which the holders of voting capital Common Stock
of the Company outstanding immediately prior to such transaction are the direct
or indirect holders of voting securities representing at least a majority of the
votes entitled to be cast by all of such corporation’s or other entity’s voting
securities outstanding immediately after such transaction.

 

(i)          “Code” means the Internal Revenue Code of 1986, as amended.

 

 2  

 

 

(j)          “Committee” means one or more committees or subcommittees of the
Board of Directors consisting of 2 or more individuals appointed by the Board of
Directors to administer the Plan in accordance with Section 5, below.

 

(k)         Common Stock means the Company’s common stock as defined in its
Articles of Incorporation.

 

(l)         “Company” means Korth Direct Mortgage Inc., a Florida corporation.

 

(m)        “Consultant” means any person or entity, including an advisor but not
an Employee, that renders, or has rendered, services to the Company, or any
Parent, Subsidiary or Affiliate and is compensated for such services, and any
Director whether compensated for such services or not.

 

(n)         “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant. Continuous Service Status
as an Employee or Consultant shall not be considered interrupted or terminated
in the case of: (i) Company approved sick leave; (ii) military leave; (iii) any
other bona fide leave of absence approved by the Company, provided that, if an
Employee is holding an Incentive Common Stock Option and such leave exceeds 3
months then, for purposes of Incentive Common Stock Option status only, such
Employee’s service as an Employee shall be deemed terminated on the 1st day
following such 3-month period and the Incentive Common Stock Option shall
thereafter automatically become a Nonstatutory Common Stock Option in accordance
with Applicable Laws, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to a
written Company policy. Also, Continuous Service Status as an Employee or
Consultant shall not be considered interrupted or terminated in the case of a
transfer between locations of the Company or between the Company, its Parents,
Subsidiaries or Affiliates, or their respective successors, or a change in
status from an Employee to a Consultant or from a Consultant to an Employee.

 

(o)         “Director” means a member of the Board.

 

(p)         “Disability” means “disability” within the meaning of
Section 22(e)(3) of the Code.

 

(q)         “Employee” means any person employed by the Company, or any Parent,
Subsidiary or Affiliate, with the status of employment determined pursuant to
such factors as are deemed appropriate by the Company in its sole discretion,
subject to any requirements of Applicable Laws, including the Code. The payment
by the Company of a director’s fee shall not be sufficient to constitute
“employment” of such director by the Company or any Parent, Subsidiary or
Affiliate.

 

(r)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(s)         “Fair Market Value” means, as of any date, the per share fair market
value of the Common Common Stock, as determined by the Administrator in good
faith on such basis as it deems appropriate and applied consistently with
respect to Participants. Whenever possible, the determination of Fair Market
Value shall be based upon the per share closing price for the Stock as reported
in The Wall Street Journal for the applicable date.

 

 3  

 

 

(t)          “Family Members” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Participant, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons (or the Participant) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than 50% of the voting interests.

 

(u)         “Incentive Common Stock Option” means an Option intended to, and
which does, in fact, qualify as an incentive Common Stock option within the
meaning of Section 422 of the Code.

 

(v)         “Involuntary Termination” means (unless another definition is
provided in the applicable Option Agreement, Restricted Common Stock Purchase
Agreement, employment agreement or other applicable written agreement) the
termination of a Participant’s Continuous Service Status other than for
(i) death, (ii) Disability or (iii) for Cause by the Company or a Parent,
Subsidiary, Affiliate or successor thereto, as appropriate.

 

(w)        “Listed Security” means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the Financial Industry Regulatory Authority (or any successor
thereto).

 

(x)          “Nonstatutory Common Stock Option” means an Option that is not
intended to, or does not, in fact, qualify as an Incentive Common Stock Option.

 

(y)         “Option” means a Common Stock option granted pursuant to the Plan.

 

(z)         “Option Agreement” means a written document, the form(s) of which
shall be approved from time to time by the Administrator, reflecting the terms
of an Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of Common Stock option grant and a form of exercise notice.

 

(aa)       “Option Exchange Program” means a program approved by the
Administrator whereby outstanding Options (i) are exchanged for Options with a
lower exercise price, Restricted Common Stock, cash or other property or
(ii) are amended to decrease the exercise price as a result of a decline in the
Fair Market Value.

 

(bb)       “Optioned Common Stock” means Common Stock that is subject to an
Option or that was issued pursuant to the exercise of an Option.

 

(cc)       “Optionee” means an Employee or Consultant who receives an Option.

 

 4  

 

 

(dd)       “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of grant
of the Award, each of the corporations other than the Company owns Common Stock
possessing 50% or more of the total combined voting power of all classes of
Common Stock in one of the other corporations in such chain. A corporation that
attains the status of a Parent on a date after the adoption of the Plan shall be
considered a Parent commencing as of such date.

 

(ee)       “Participant” means any holder of one or more Awards or Stock issued
pursuant to an Award.

 

(ff)        “Board of Directors” means the Company’s Board of Directors

 

(gg)       “Plan” means this 2019 Common Stock Plan.

 

(hh)      “Restricted Common Stock” means Common Stock acquired pursuant to a
right to purchase or receive Common Stock granted pursuant to Section 9, below.

 

(ii)         “Restricted Common Stock Purchase Agreement” means a written
document, the form(s) of which shall be approved from time to time by the
Administrator, reflecting the terms of Restricted Common Stock granted under the
Plan and includes any documents attached to such agreement.

 

(jj)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time, or any successor provision.

 

(kk)       “Stock” means the Common Stock of the Company.

 

(ll)         “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
grant of the Award, each of the corporations other than the last corporation in
the unbroken chain owns Common Stock possessing 50% or more of the total
combined voting power of all classes of Common Stock in one of the other
corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

(mm)     “Ten Percent Holder” means a person who owns Common Stock representing
10% or more of the voting power of all classes of Common Stock of the Company
measured as of an Award’s date of grant.

 

 5  

 

 

4.           Common Stock Subject to the Plan. Subject to the provisions of
Section 11 below, the maximum aggregate number of Shares of Stock that may be
issued under the Plan is 1,000,000 shares of Stock, all of which Stock may be
issued under the Plan pursuant to Incentive Common Stock Options. The Stock
issued under the Plan may be authorized, but unissued, or reacquired Stock. If
an Award should expire or become unexercisable for any reason without having
been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unissued Stock that were subject thereto shall, unless the Plan
shall have been terminated, continue to be available under the Plan for issuance
pursuant to future Awards. In addition, any Stock which are retained by the
Company upon exercise of an Award in order to satisfy the exercise or purchase
price for such Award or any withholding taxes due with respect to such Award
shall be treated as not issued and shall continue to be available under the Plan
for issuance pursuant to future Awards. Stock issued under the Plan and later
forfeited to the Company due to the failure to vest or repurchased by the
Company at the original purchase price paid to the Company for the Stock
(including, without limitation, upon forfeiture to or repurchase by the Company
in connection with the termination of a Participant’s Continuous Service Status)
shall again be available for future grant under the Plan. Notwithstanding the
foregoing, subject to the provisions of Section 11, below, in no event shall the
maximum aggregate number of shares of Stock that may be issued under the Plan
pursuant to Incentive Common Stock Options exceed the number set forth in the
first sentence of this Section 4 plus, to the extent allowable under Section 422
of the Code and the Treasury Regulations promulgated there under, any Stock that
again become available for issuance pursuant to the remaining provisions of this
Section 4.

 

5.           Administration of the Plan.

 

(a)         General. The Plan shall be administered by the Board of Directors or
by a Committee appointed by the Board of Directors. The Plan may be administered
by different administrative bodies with respect to different classes of
Participants and, if permitted by Applicable Laws, the Committee may authorize
one or more officers of the Company to make Awards under the Plan to Employees
and Consultants (who are not subject to Section 16 of the Exchange Act) within
parameters specified by the Board.

 

(b)         Committee Composition. If a Committee has been appointed pursuant to
this Section 5, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board of Directors. From time to time
the Board of Directors may increase the size of any Committee and appoint
additional members thereof, remove members (with or without cause) and appoint
new members in substitution therefor, fill vacancies (however caused) and
dissolve a Committee and thereafter directly administer the Plan, all to the
extent permitted by Applicable Laws and, in the case of a Committee
administering the Plan in accordance with the requirements of Rule 16b-3 or
Section 162(m) of the Code, to the extent permitted or required by such
provisions.

 

(c)         Powers of the Administrator. Subject to the provisions of the Plan
and, in the case of a Committee, the specific duties delegated by the Board of
Directors to such Committee, the Administrator shall have the authority, in its
sole discretion:

 

(i)        to determine the Fair Market Value in accordance with Section 3(s)
above, provided that such determination shall be applied consistently with
respect to Participants under the Plan;

 

(ii)       to select the Employees and Consultants to whom Awards may from time
to time be granted;

 

(iii)      to determine the number of Stock to be covered by each Award;

 

 6  

 

 

(iv)      to approve the form(s) of agreement(s) and other related documents
used under the Plan;

 

(v)       to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder, which terms and conditions include
but are not limited to the exercise or purchase price, the time or times when
Awards may vest and/or be exercised (which may be based on performance
criteria), the circumstances (if any) when vesting will be accelerated or
forfeiture restrictions will be waived, and any restriction or limitation
regarding any Award, Optioned Common Stock, or Restricted Common Stock;

 

(vi)      to amend any outstanding Award or agreement related to any Optioned
Common Stock or Restricted Common Stock, including any amendment adjusting
vesting (e.g., in connection with a change in the terms or conditions under
which such person is providing services to the Company), provided that no
amendment shall be made that would materially and adversely affect the rights of
any Participant without his or her consent;

 

(vii)     to determine whether and under what circumstances an Option may be
settled in cash under Section 8(c)(iii), below, instead of Common Stock;

 

(viii)    subject to Applicable Laws, to implement an Option Exchange Program
and establish the terms and conditions of such Option Exchange Program without
consent of the holders of Common Stock of the Company, provided that no
amendment or adjustment to an Option that would materially and adversely affect
the rights of any Participant shall be made without his or her consent;

 

(ix)       to approve addenda pursuant to Section 18, below, or to grant Awards
to, or to modify the terms of, any outstanding Option Agreement or Restricted
Common Stock Purchase Agreement or any agreement related to any Optioned Common
Stock or Restricted Common Stock held by Participants who are foreign nationals
or employed outside of the United States with such terms and conditions as the
Administrator deems necessary or appropriate to accommodate differences in local
law, tax policy or custom which deviate from the terms and conditions set forth
in this Plan to the extent necessary or appropriate to accommodate such
differences; and

 

(x)        to construe and interpret the terms of the Plan, any Option Agreement
or Restricted Common Stock Purchase Agreement, and any agreement related to any
Optioned Common Stock or Restricted Common Stock, which constructions,
interpretations and decisions shall be final and binding on all Participants.

 

 7  

 

 

(d)         Indemnification. To the maximum extent permitted by Applicable Laws,
each member of the Committee (including officers of the Company, if applicable),
or of the Board of Directors, as applicable, shall be indemnified and held
harmless by the Company against and from (i) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or pursuant to the terms
and conditions of any Award except for actions taken in bad faith or failures to
act in good faith, and (ii) any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided that such member shall give the Company an opportunity, at its own
expense, to handle and defend any such claim, action, suit or proceeding before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any other power that the Company may have to indemnify or
hold harmless each such person.

 

6.           Eligibility.

 

(a)         Recipients of Grants. Nonstatutory Common Stock Options may be
granted to Employees and Consultants. Incentive Common Stock Options may be
granted only to Employees or Consultants.

 

(b)         Type of Option. Each Option shall be designated in the Option
Agreement as either an Incentive Common Stock Option or a Nonstatutory Common
Stock Option.

 

(c)         ISO $100,000 Limitation. Notwithstanding any designation under
Section 5(b), above, to the extent that the aggregate Fair Market Value of Stock
with respect to which options designated as incentive Common Stock options are
exercisable for the first time by any Optionee during any calendar year (under
all plans of the Company or any Parent or Subsidiary) exceeds $100,000, such
excess options shall be treated as nonstatutory Common Stock options. For
purposes of this Section 6(c), incentive Common Stock options shall be taken
into account in the order in which they were granted, and the Fair Market Value
of the Stock subject to an incentive Common Stock option shall be determined as
of the date of the grant of such option.

 

(d)         No Employment Rights. Neither the Plan nor any Award shall confer
upon any Employee or Consultant any right with respect to continuation of an
employment or consulting relationship with the Company (any Parent, Subsidiary
or Affiliate), nor shall it interfere in any way with such Employee’s or
Consultant’s right or the Company’s (Parent’s, Subsidiary’s or Affiliate’s)
right to terminate his or her employment or consulting relationship at any time,
with or without cause.

 

7.           Term of Plan. The Plan shall become effective upon its adoption by
the Board of Directors and shall continue in effect for a term of 10 years
unless sooner terminated under Section 15, below.

 

8.           Options.

 

(a)         Term of Option. The term of each Option shall be the term stated in
the Option Agreement; provided that the term shall be no more than 10 years from
the date of grant thereof or such shorter term as may be provided in the Option
Agreement and provided further that, in the case of an Incentive Common Stock
Option granted to a person who at the time of such grant is a Ten Percent
Holder, the term of the Option shall be 5 years from the date of grant thereof
or such shorter term as may be provided in the Option Agreement.

 

 8  

 

 

(b)         Option Exercise Price and Consideration.

 

(i)        Exercise Price. The per Share exercise price for the Stock to be
issued pursuant to the exercise of an Option shall be such price as is
determined by the Administrator and set forth in the Option Agreement, but shall
be subject to the following:

 

(1)         In the case of an Incentive Common Stock Option

 

a.       granted to an Employee who at the time of grant is a Ten Percent
Holder, the per Share exercise price shall be no less than 110% of the Fair
Market Value on the date of grant;

 

b.       granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value on the date of grant;

 

(2)         Except as provided in subsection (3) below, in the case of a
Nonstatutory Common Stock Option the per Share exercise price shall be such
price as is determined by the Administrator, provided that, if the per Share
exercise price is less than 100% of the Fair Market Value on the date of grant,
it shall otherwise comply with all Applicable Laws, including Section 409A of
the Code; and

 

(3)         Notwithstanding the foregoing, Options may be granted with a per
Share exercise price other than as required above pursuant to a merger or other
corporate transaction.

 

(ii)       Permissible Consideration. The consideration to be paid for the Stock
to be issued upon exercise of an Option, including the method of payment, shall
be determined by the Administrator (and, in the case of an Incentive Common
Stock Option and to the extent required by Applicable Laws, shall be determined
at the time of grant) and may consist entirely of (1) cash; (2) check; (3) to
the extent permitted under, and in accordance with, Applicable Laws, delivery of
a promissory note with such recourse, interest, security and redemption
provisions as the Administrator determines to be appropriate. (4) cancellation
of indebtedness; (5) other previously owned Stock that have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Stock as
to which the Option is exercised; (6) a Cashless Exercise; (7) such other
consideration and method of payment permitted under Applicable Laws; or (8) any
combination of the foregoing methods of payment. In making its determination as
to the type of consideration to accept, the Administrator shall consider if
acceptance of such consideration may be reasonably expected to benefit the
Company and the Administrator may, in its sole discretion, refuse to accept a
particular form of consideration at the time of any Option exercise.

 

 9  

 

 

(c)         Exercise of Option.

 

(i)        General.

 

(1)         Exercisability. Any Option granted hereunder shall be exercisable at
such times and under such conditions as determined by the Administrator,
consistent with the terms of the Plan and reflected in the Option Agreement,
including vesting requirements and/or performance criteria with respect to the
Company, and Parent, Subsidiary or Affiliate, and/or the Optionee.

 

(2)         Leave of Absence. The Administrator shall have the discretion to
determine at any time whether and to what extent the vesting of Options shall be
tolled during any leave of absence; provided, however, that in the absence of
such determination, vesting of Options shall continue during any paid leave and
shall be tolled during any unpaid leave (unless otherwise required by Applicable
Laws). Notwithstanding the foregoing, in the event of military leave, vesting
shall toll during any unpaid portion of such leave, provided that, upon an
Optionee’s returning from military leave (under conditions that would entitle
him or her to protection upon such return under the Uniform Services Employment
and Reemployment Rights Act), he or she shall be given vesting credit with
respect to Options to the same extent as would have applied had the Optionee
continued to provide services to the Company (or any Parent, Subsidiary or
Affiliate, if applicable) throughout the leave on the same terms as he or she
was providing services immediately prior to such leave.

 

(3)         Minimum Exercise Requirements. An Option may not be exercised for a
fraction of a Share. The Administrator may require that an Option be exercised
as to a minimum number of Stock, provided that such requirement shall not
prevent an Optionee from exercising the full number of shares of Stock as to
which the Option is then exercisable.

 

(4)         Procedures for and Results of Exercise. An Option shall be deemed
exercised when written notice of such exercise has been received by the Company
in accordance with the terms of the Option Agreement by the person entitled to
exercise the Option and the Company has received full payment for the Stock with
respect to which the Option is exercised and has paid, or made arrangements to
satisfy, any applicable taxes, withholding, required deductions or other
required payments in accordance with Section 10, below. The exercise of an
Option shall result in a decrease in the number of shares of Stock that
thereafter may be available, both for purposes of the Plan and for sale under
the Option, by the number of shares of Stock as to which the Option is
exercised.

 

(5)         Rights as Holder of Common Stock. Until the issuance of Common Stock
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of Common Stock shall exist with respect to the
Optioned Common Stock, notwithstanding the exercise of the Option. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Common Stock is issued, except as provided in Section 11, below.

 

 10  

 

 

(ii)       Termination of Continuous Service Status. The Administrator shall
establish and set forth in the applicable Option Agreement the terms and
conditions upon which an Option shall remain exercisable, if at all, following
termination of an Optionee’s Continuous Service Status, which provisions may be
waived or modified by the Administrator at any time. To the extent that an
Option Agreement does not specify the terms and conditions upon which an Option
shall terminate upon termination of an Optionee’s Continuous Service Status, the
following provisions shall apply:

 

(1)         General Provisions. If the Optionee (or other person entitled to
exercise the Option) does not exercise the Option to the extent so entitled
within the time specified below, the Option shall terminate and the Optioned
Common Stock underlying the unexercised portion of the Option shall revert to
the Plan. In no event may any Option be exercised after the expiration of the
Option term as set forth in the Option Agreement (and subject to this
Section 8).

 

(2)         Termination other than Upon Disability or Death or for Cause. In the
event of termination of an Optionee’s Continuous Service Status other than under
the circumstances set forth in the subsections (3) through (5) below, such
Optionee may exercise any outstanding Option at any time within 3 month(s)
following such termination to the extent the Optionee is vested in the Optioned
Common Stock.

 

(3)         Disability of Optionee. In the event of termination of an Optionee’s
Continuous Service Status as a result of his or her Disability, such Optionee
may exercise any outstanding Option at any time within 12 month(s) following
such termination to the extent the Optionee is vested in the Optioned Common
Stock.

 

(4)         Death of Optionee. In the event of the death of an Optionee during
the period of Continuous Service Status since the date of grant of any
outstanding Option, or within 3 month(s) following termination of the Optionee’s
Continuous Service Status, the Option may be exercised by any beneficiaries
designated in accordance with Section 16 below, or if there are no such
beneficiaries, by the Optionee’s estate, or by a person who acquired the right
to exercise the Option by bequest or inheritance, at any time within 12 month(s)
following the date the Optionee’s Continuous Service Status terminated, but only
to the extent the Optionee is vested in the Optioned Common Stock.

 

(5)         Termination for Cause. In the event of termination of an Optionee’s
Continuous Service Status for Cause, any outstanding Option (including any
vested portion thereof) held by such Optionee shall immediately terminate in its
entirety upon first notification to the Optionee of termination of the
Optionee’s Continuous Service Status for Cause. If an Optionee’s Continuous
Service Status is suspended pending an investigation of whether the Optionee’s
Continuous Service Status will be terminated for Cause, all the Optionee’s
rights under any Option, including the right to exercise the Option, shall be
suspended during the investigation period. Nothing in this Section 8(c)(ii)(5)
shall in any way limit the Company’s right to purchase unvested Stock issued
upon exercise of an Option as set forth in the applicable Option Agreement.

 

 11  

 

 

(iii)       Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Stock an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.

 

9.           Restricted Common Stock.

 

(a)         Rights to Purchase. When a right to purchase or receive Restricted
Common Stock is granted under the Plan, the Company shall advise the recipient
in writing of the terms, conditions and restrictions related to the offer,
including the number of Stock that such person shall be entitled to purchase,
the price to be paid, if any (which shall be as determined by the Administrator,
subject to Applicable Laws, including any applicable securities laws), and the
time within which such person must accept such offer. The permissible
consideration for Restricted Common Stock shall be determined by the
Administrator and shall be the same as is set forth in Section 8(b)(ii), above
with respect to exercise of Options. The offer to purchase Stock shall be
accepted by execution of a Restricted Common Stock Purchase Agreement in the
form determined by the Administrator.

 

(b)         Repurchase Option.

 

(i)        General. Unless the Administrator determines otherwise, the
Restricted Common Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
Participant’s Continuous Service Status for any reason (including death or
Disability) at a purchase price for equal to the original purchase price paid by
the purchaser to the Company for such Stock and may be paid by cancellation of
any indebtedness of the purchaser to the Company. The repurchase option may
lapse at such rate as the Administrator may determine.

 

(ii)       Leave of Absence. The Administrator shall have the discretion to
determine at any time whether and to what extent the lapsing of Company
repurchase rights shall be tolled during any leave of absence; provided,
however, that in the absence of such determination, such lapsing shall continue
during any paid leave and shall be tolled during any unpaid leave (unless
otherwise required by Applicable Laws). Notwithstanding the foregoing, in the
event of military leave, the lapsing of Company repurchase rights shall toll
during any unpaid portion of such leave, provided that, upon a Participant’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he or she shall be given vesting credit with respect
to Stock purchased pursuant to the Restricted Common Stock Purchase Agreement to
the same extent as would have applied had the Participant continued to provide
services to the Company (or any Parent, Subsidiary or Affiliate, if applicable)
throughout the leave on the same terms as he or she was providing services
immediately prior to such leave.

 

(c)         Other Provisions. The Restricted Common Stock Purchase Agreement
shall contain such other terms, provisions and conditions not inconsistent with
the Plan as may be determined by the Administrator in its sole discretion. In
addition, the provisions of Restricted Common Stock Purchase Agreements need not
be the same with respect to each Participant.

 

 12  

 

 

(d)         Rights as a Holder of Common Stock. Once the Common Stock is
purchased, the Participant shall have the rights of a holder of Common Stock,
and shall be a record holder when his or her purchase and the issuance of the
Common Stock is entered upon the records of the duly authorized transfer agent
of the Company. No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Restricted Common Stock is
purchased, except as provided in Section 11, below

 

10.         Taxes.

 

(a)         As a condition of the grant, vesting and exercise of an Award, the
Participant (or in the case of the Participant’s death or a permitted
transferee, the person holding or exercising the Award) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable U.S. federal, state, local or foreign tax, withholding, and any other
required deductions or payments that may arise in connection with such Award.
The Company shall not be required to issue any Common Stock under the Plan until
such obligations are satisfied.

 

(b)         The Administrator may, to the extent permitted under Applicable
Laws, permit a Participant (or in the case of the Participant’s death or a
permitted transferee, the person holding or exercising the Award) to satisfy all
or part of his or her tax, withholding, or any other required deductions or
payments by Cashless Exercise or by surrendering Stock (either directly or by
Common Stock attestation) that he or she previously acquired; provided that,
unless specifically permitted by the Company, any such Cashless Exercise must be
an approved broker-assisted Cashless Exercise or the Common Stock withheld in
the Cashless Exercise must be limited to avoid financial accounting charges
under applicable accounting guidance and any such surrendered Common Stock must
have been previously held for any minimum duration required to avoid financial
accounting charges under applicable accounting guidance. Any payment of taxes by
surrendering Common Stock to the Company may be subject to restrictions,
including, but not limited to, any restrictions required by rules of the
Securities and Exchange Commission.

 

11.        Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

 

(a)         Changes in Capitalization. Subject to any action required under
Applicable Laws by the holders of Common Stock of the Company, (i) the numbers
and class of Common Stock or other securities: (x) available for future Awards
under Section 4 above and (y) covered by each outstanding Award, (ii) the
exercise price per Share of each such outstanding Option, and (iii) any
repurchase price per Share applicable to Stock issued pursuant to any Award
shall be automatically proportionately adjusted in the event of a Common Stock
split, reverse Common Stock split, Common Stock dividend, combination,
consolidation, reclassification of the Stock or subdivision of the Stock. In the
event of any increase or decrease in the number of issued Stock effected without
receipt of consideration by the Company, a declaration of an extraordinary
dividend with respect to the Stock payable in a form other than Stock in an
amount that has a material effect on the Fair Market Value, a recapitalization
(including a recapitalization through a large nonrecurring cash dividend), a
rights offering, a reorganization, merger, a spin-off, split-up, change in
corporate structure or a similar occurrence, the Administrator shall make
appropriate adjustments, in its discretion, in one or more of (i) the numbers
and class of Stock or other Common Stock or securities: (x) available for future
Awards under Section 4 above and (y) covered by each outstanding Award, (ii) the
exercise price per Share of each outstanding Option and (iii) any repurchase
price per Share applicable to Stock issued pursuant to any Award, and any such
adjustment by the Administrator shall be made in the Administrator’s sole and
absolute discretion and shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of Common Stock or
securities convertible into Common Stock shall affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of Shares
subject to an Award. If, by reason of a transaction described in this
Section 11(a) or an adjustment pursuant to this Section 11(a), a Participant’s
Award agreement or agreement related to any Optioned Common Stock or Restricted
Common Stock covers additional or different shares of Common Stock, then such
additional or different Stock, and the Award agreement or agreement related to
the Optioned Common Stock or Restricted Common Stock in respect thereof, shall
be subject to all of the terms, conditions and restrictions which were
applicable to the Award, Optioned Common Stock and Restricted Common Stock prior
to such adjustment.

 

 13  

 

 

(b)         Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Award will terminate immediately prior to the
consummation of such action, unless otherwise determined by the Administrator.

 

(c)         Corporate Transactions. In the event of (i) a transfer of all or
substantially all of the Company’s assets, (ii) a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, entity or person, or (iii) the consummation of a
transaction, or series of related transactions, in which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of more than 50% of the Company’s then outstanding capital Common
Stock (a “Corporate Transaction”), each outstanding Award (vested or unvested)
will be treated as the Administrator determines, which determination may be made
without the consent of any Participant and need not treat all outstanding Awards
(or portion thereof) in an identical manner. Such determination, without the
consent of any Participant, may provide (without limitation) for one or more of
the following in the event of a Corporate Transaction: (A) the continuation of
such outstanding Awards by the Company (if the Company is the surviving
corporation); (B) the assumption of such outstanding Awards by the surviving
corporation or its parent; (C) the substitution by the surviving corporation or
its parent of new options or equity awards for such Awards; (D) the cancellation
of such Awards in exchange for a payment to the Participants equal to the excess
of (1) the Fair Market Value of the Stock subject to such Awards as of the
closing date of such Corporate Transaction over (2) the exercise price or
purchase price paid or to be paid for the Stock subject to the Awards; or
(E) the cancellation of any outstanding Options or an outstanding right to
purchase Restricted Common Stock, in either case, for no consideration.
Notwithstanding anything under this Plan, any Award agreement or otherwise, any
escrow, holdback, earn-out or similar provisions agreed to pursuant to, or in
connection with, a Corporate Transaction shall, unless otherwise determined by
the Board, apply to any payment or other right a Participant may be entitled to
under this Plan, if any, to the same extent and in the same manner as such
provisions apply generally to the holders of the Company’s Common Common Stock
with respect to the Corporate Transaction, but only to extent permitted by
Applicable Law, including (without limitation), Section 409A of the Code.

 

 14  

 

 

(d)         Transferability of Awards.

 

Except as set forth in this Section 12, Awards (or any rights of such Awards)
may not be sold, pledged, encumbered, assigned, hypothecated, or disposed of or
otherwise transferred in any manner other than by will or by the laws of descent
or distribution. The designation of a beneficiary by a Participant will not
constitute a transfer. An Option may be exercised, during the lifetime of the
holder of the Option, only by such holder or a transferee permitted by this
Section 12.

 

Notwithstanding anything else in this Section 12, the Administrator may in its
sole discretion provide that any Nonstatutory Common Stock Options may be
transferred by instrument to an inter vivos or testamentary trust in which the
Options are to be passed to beneficiaries upon the death of the trustor
(settlor) or by gift to Family Members. Further, beginning with (i) the period
when the Company begins to rely on the exemption described in Rule 12h-1(f)(1)
promulgated under the Exchange Act, as determined by the Board in its sole
discretion, and (ii) ending on the earlier of (A) the date when the Company
ceases to rely on such exemption, as determined by the Board in its sole
discretion, or (B) the date when the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, an Option, or prior to
exercise, the Stock subject to the Option, may not be pledged, hypothecated or
otherwise transferred or disposed of, in any manner, including by entering into
any short position, any “put equivalent position” or any “call equivalent
position” (as defined in Rule 16a-1(h) and Rule 16a-1(b) of the Exchange Act,
respectively), other than to (i) persons who are Family Members through gifts or
domestic relations orders, or (ii) to an executor or guardian of the Participant
upon the death or disability of the Participant. Notwithstanding the foregoing
sentence, the Board, in its sole discretion, may permit transfers of
Nonstatutory Common Stock Options to the Company or in connection with a Change
of Control or other acquisition transactions involving the Company to the extent
permitted by Rule 12h-1(f).

 

12.         Non-Transferability of Common Stock Underlying Awards.

 

(a)         General. Notwithstanding anything to the contrary, no Participant or
other Common Stockholder shall Transfer (as such term is defined below) any
Stock (or any rights of or interests in such Stock) acquired pursuant to any
Award (including, without limitation, Stock acquired upon exercise of an Option)
to any person or entity unless such Transfer is approved by the Company prior to
such Transfer, which approval may be granted or withheld in the Company’s sole
and absolute discretion. “Transfer” shall mean, with respect to any security,
the direct or indirect assignment, sale, transfer, tender, pledge,
hypothecation, or the grant, creation or suffrage of a lien or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale (as such term is
defined below) or other disposition of such security (including transfer by
testamentary or intestate succession, merger or otherwise by operation of law)
or any right, title or interest therein (including, but not limited to, any
right or power to vote to which the holder thereof may be entitled, whether such
right or power is granted by proxy or otherwise), or the record or beneficial
ownership thereof, the offer to make such a sale, transfer, Constructive Sale or
other disposition, and each agreement, arrangement or understanding, whether or
not in writing, to effect any of the foregoing. “Constructive Sale” shall mean,
with respect to any security, a short sale with respect to such security,
entering into or acquiring an offsetting derivative contract with respect to
such security, entering into or acquiring a futures or forward contract to
deliver such security, or entering into any other hedging or other derivative
transaction that has the effect of materially changing the economic benefits and
risks of ownership. Any purported Transfer effected in violation of this
Section 13 shall be null and void and shall have no force or effect and the
Company shall not be required (i) to transfer on its books any Stock that has
been sold or otherwise transferred in violation of any of the provisions of the
Plan or (ii) to treat as owner of such Stock or to accord the right to vote or
pay dividends to any purchaser or other transferee to whom such Stock shall have
been so transferred.

 

 15  

 

 

(b)         Approval Process. Any Participant or Common Stockholder seeking the
approval of the Company to Transfer some or all of its Stock shall give written
notice thereof to the Secretary of the Company that shall include: (1) the name
of the Common Stockholder; (2) the proposed transferee; (3) the number of Shares
of Stock of the Transfer of which approval is thereby requested; and (4) the
purchase price, if any, of the Stock proposed for Transfer. The Company may
require the Participant to supplement its notice with such additional
information as the Company may request or as may otherwise be required by the
applicable Option Agreement, Restricted Common Stock Purchase Agreement or other
applicable written agreement. In addition such request for Transfer shall be
subject to such right of first refusal, transfer provisions and any other terms
and conditions as may be set forth in the applicable Option Agreement,
Restricted Common Stock Purchase Agreement or other applicable written
agreement.

 

13.         Time of Granting Awards. The date of grant of an Award shall, for
all purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator.

 

14.         Amendment and Termination of the Plan. The Board may at any time
amend or terminate the Plan, but no amendment or termination shall be made that
would materially and adversely affect the rights of any Participant under any
outstanding Award, without his or her consent. In addition, to the extent
necessary and desirable to comply with Applicable Laws, the Company shall obtain
the approval of holders of capital Common Stock with respect to any Plan
amendment in such a manner and to such a degree as required.

 

15.         Conditions Upon Issuance of Stock. Notwithstanding any other
provision of the Plan or any agreement entered into by the Company pursuant to
the Plan, the Company shall not be obligated, and shall have no liability for
failure, to issue or deliver any Stock under the Plan unless such issuance or
delivery would comply with Applicable Laws, with such compliance determined by
the Company in consultation with its legal counsel. As a condition to the
exercise of any Option or purchase of any Restricted Common Stock, the Company
may require the person exercising the Option or purchasing the Restricted Common
Stock to represent and warrant at the time of any such exercise or purchase that
the Stock is being purchased only for investment and without any present
intention to sell or distribute such Stock if, in the opinion of counsel for the
Company, such a representation is advisable or required by Applicable Laws.
Stock issued upon exercise of Options or purchase of Restricted Common Stock
prior to the date, if ever, on which the Common Stock becomes a Listed Security
shall be subject to a right of first refusal in favor of the Company pursuant to
which the Participant will be required to offer such Stock to the Company before
selling or transferring it to any third party on such terms and subject to such
conditions as is reflected in the applicable Option Agreement or Restricted
Common Stock Purchase Agreement.

 

 16  

 

 

16.         Beneficiaries. If permitted by the Company, a Participant may
designate one or more beneficiaries with respect to an Award by timely filing
the prescribed form with the Company. A beneficiary designation may be changed
by filing the prescribed form with the Company at any time before the
Participant’s death. Except as otherwise provided in an Award agreement, if no
beneficiary was designated or if no designated beneficiary survives the
Participant, then after a Participant’s death any vested Award(s) shall be
transferred or distributed to the Participant’s estate or to any person who has
the right to acquire the Award by bequest or inheritance.

 

17.         Approval of Holders of Common Stock. If required by Applicable Laws,
continuance of the Plan shall be subject to approval by the Company’s
shareholders within 12 months before or after the date the Plan is adopted or,
to the extent required by Applicable Laws, any date the Plan is amended. Such
approval shall be obtained in the manner and to the degree required under
Applicable Laws.

 

18.         Addenda. The Administrator may approve such addenda to the Plan as
it may consider necessary or appropriate for the purpose of granting Awards to
Employees or Consultants, which Awards may contain such terms and conditions as
the Administrator deems necessary or appropriate to accommodate differences in
local law, tax policy or custom, which may deviate from the terms and conditions
set forth in this Plan. The terms of any such addenda shall supersede the terms
of the Plan to the extent necessary to accommodate such differences but shall
not otherwise affect the terms of the Plan as in effect for any other purpose.

 

19.         Information to Holders of Options. In the event the Company is
relying on the exemption provided by Rule 12h-1(f) under the Exchange Act, the
Company shall provide the information described in Rule 701(e)(3), (4) and (5)
of the Securities Act of 1933, as amended, to all holders of Options in
accordance with the requirements thereunder until such time as the Company
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act. The Company may request that holders of Options agree to keep the
information to be provided pursuant to this Section confidential. If the holder
does not agree to keep the information to be provided pursuant to this Section
confidential, then the Company will not be required to provide the information
unless otherwise required pursuant to Rule 12h-1(f)(1) of the Exchange Act.

 

 

17

 

 

 